DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.  However, the claims remain rejected under 35 USC §112(b).


Drawings
The Office objects to Figures 1-6.  New corrected drawings in compliance with 37 CFR 1.84(l) are required in this application because:  The drawings are very light [resulting in an unsatisfactory reproduction].  The weight of all lines/letters/numerals must be heavy enough to permit adequate reproduction.  

The Office further objects to Figures 1-4.  These figures do not comport with the requirements of 37 CFR §§1.83(a) and 1.84(o), as they lack suitable descriptive legends necessary for understanding the drawing.  

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for 





Claim Objections
Claim 10 is objected to due to the following exemplary informalities: The claim recites “The life cycle management system of …” but appears to actually be an independent claim.  If independent, it should begin with “A life cycle management system …”.  If dependent, it should refer back to a parent claim.   
Appropriate correction is required.

Claims 16 and 18 are objected to due to the following exemplary informalities: The claims have numbers embedded in the body of each claim.  See line 2 in each of claim 16 and 18.  And, also see line 6 of claim16.  
Claim 16 also has an extraneous dash (“-“) in line 3.
Appropriate correction is required.



Specification
The abstract of the disclosure is objected to because it exceeds 150 words, contains multiple paragraphs, refers to purported merits or speculative applications of .  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Additionally, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Appropriate correction is required.


The disclosure/specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. Additionally, it is unclear why Applicants’ embedded URL spans two paragraphs.  Refer to the Specification at paragraphs [0003]-[0004].  See MPEP § 608.01.




35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Claim limitations directed to a “unit” (as recited in claims 10-18) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-18 have also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification shows that each recited “unit” encompasses an embodiment that does not appear to be supported by any structure (i.e., hardware elements) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:   See the discussion, below, in the rejection of claims under 35 USC 112-2nd / 112(b).  Also refer, for example, to the Disclosure at Figure 1 and paragraphs 0059-0072 teaching exemplary, purely software implementations of units (e.g., discussing software implementation “on” [unclaimed] devices and for connecting units).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1:  
1)  The first clause of this claim is grammatically incorrect (i.e., an incomplete thought).  A method wherein what?
2)  Line 2 recites “highlighting”.  It’s not clear what that term means in the context of the claim, and in light of the disclosure.  Presumably, it is the providing of an emphasis.  Is this a GUI/viewable emphasis (embolden, change color, ?)?  The claim seems to indicate that something is happening within a data structure (which is thus not a GUI/viewable emphasis).  Are there any limitations on this “requirement” (i.e., generally when everything is “highlighted”, nothing is actually highlighted – e.g., if every word of your paper is emboldened, then really nothing is being “highlighted”).  There is no guidance in the specification (see paragraph 0018 and claim 1) or the claims as to what this highlighting entails.  
3)  Line 3 recites “the decomposition structures of the facility”.  First, there is a lack of antecedent basis for the terminology.   Second, it is unclear what these structures encompass.  Paragraph 0027 of the as-filed specification attempts to provide some sort of definition, but it is rather confusing/convoluted.  
4)  Lines 4-5 also recited “structural decomposition”.  Again, it is unclear what this terminology encompasses.  
5) Line 10 recites “smart data”.  It is unclear what this encompasses.  There is no explicit guidance from either the disclosure or the claims.
4) Line 12 recites “characterizing”.  It is unclear what this is meant to encompass, and just how such characterization is to take place.  The term appears to mean applying 
5) Lines 10-11 recite “facility elements” and “elements”.  It’s not clear how one distinguishes between these claim elements.  Isn’t a “facility element” also an “element”?
6) Lines 12-13 recite “and the relationships between the document and the facility elements are established”.  This is unclear because lines 10-12 recite language that makes “relationships” and “a facility element” optional (i.e., if they are not required, how can relationships between the document and facility element be “established”?).  The language of lines 10-12 recites “and/or” – meaning that “at least one” of the list of recited terms is required.
6) Lines 15-16 recites “its parameters in the system”.  It’s not clear what this language encompasses.  First, it is not explicitly clear as to what “its” refers.  Second, it’s not clear what these recited “parameters”.  Document parameters?  System parameters?  How are these parameters obtained and used such that one can determine that they “meet the requirements”?  
7)  Lines 19-21 recite “applicability status”.  It’s not clear what that means, and how it is “established”.  This appears to be arbitrary.
8) Lines 21-22 recite “with the possibility to compare them automatically taking into account the status of document version with which they were downloaded”.  First, the language is awkward, making its meaning unclear.  Second, it’s not a positive recitation; meaning, it does not appear to be a required limitation.  Third, it is unclear what “possibility to compare” means.  When would one not be able to “make a Fourth, it is unclear what the “status” of the document version means.  How is such status determined, and what status categories are available for document versions?

Claims 2-9 depend upon claim 1, and do not correct the issues raised above.  Therefore, these claims are likewise rejected.  

Further regarding claim 6:  There is a lack of antecedent basis for the terminology: “Register of comments”, “the comment”, “the document version for which they were formulated”, “the register they were entered into”, “the current register version”.  
Line 4 recites “the comments that form its part”.  It’s not clear what this means.  Aren’t comments just an entry in the recited register?  If so, then aren’t the comments that form its part just comments in the register?  And, to what does “its” refer”?  

Further regarding claim 8:  It’s not clear what “volumetric (locational) decomposition” means.  There is no explicit guidance in the claims or the disclosure as to the meaning (not just the use) of this terminology.  For instance, the words appear in paragraph 0027 of the as-file specification, but their meaning is unclear.  

Further regarding claim 9:  It’s not clear what “smart data” encompasses.  It appears to just mean data, and is unclear what makes that data “smart”.  


Regarding claim 10:  
1)  Line 3 recites “the decomposition structure”.  First, there is a lack of antecedent basis for this terminology.  Second, it is unclear what these structures encompass.  Paragraph 0027 of the as-filed specification attempts to provide some sort of definition, but it is rather confusing/convoluted.
2) Line 4 recites “the configuration”.  There is a lack of antecedent basis for this terminology.
3)  Line 5 recites “the processes of their coordination and change”.  First, there is a lack of antecedent basis for “the processes”.  Second, it is unclear to what “their” is referring.  
4)  Line 7 recites “the elements”.  There is a lack of antecedent basis for this terminology.
5)  Line 8 recites “their classification”.  It is unclear to what “their” is referring.  
6)  Line 8 recites “the possibility”.  There is a lack of antecedent basis for this terminology.  Also, it is unclear what “possibility” encompasses.  When would such possibility not exist?  The term is arbitrary.  
7) Line 9 recites “spatial decomposition.  It is unclear what this terminology encompasses/means.  Paragraph 0156 of the specification mentions thi terminology, but it is not clear what exactly it means.  
8) Line 11 recites “its”.  It is unclear as to what “its” refers.


Claims 11-18 depend upon claim 10, and do not correct the issues raised above.  Therefore, these claims are likewise rejected.  


Further regarding claim 18:  It’s not clear what “the structure of facility volumetric (locational) decomposition” means/encompasses.  Is this an address field?  



Further regarding independent 10:   This claim has been interpreted as invoking a "means plus function" interpretation.  However, the specification appears to encompass a purely software implementation of the recited "unit” elements.  These recited elements are not supported by structure within the disclosure.  Therefore, the scope of this claim is vague/ambiguous. 


Claims 11-18 depend upon claim 10, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Takata, Shozo, et al., “Computer-Aided Facility Life Cycle Management”, CODIM 1999, Tokyo, Japan, February 1-3, 1999, 6 pages. 
Information sharing environment throughout facility life cycle (p. 1, Abstract); Facility model manages all relevant data throughout facility life cycle (p. 2, sect 2.3 Facility model); Assembly item parts and relations, connection type information (p. 3, Fig. 4, and section 2.3 Facility model); Subject to 35 USC 112 – no use of arrays, use of smart data or identification of smart data types, checking of ability to load specific types of smart data. 

Kassem, Mohamad, et al., “BIM for Facilities Management:  Evaluating BIM Standards in Asset Register Creation and Service Life Planning”, ITcon, Vol. 20, © 2015, 20 pages.
Use cases for the creation of asset registers and service life planning (p. 313, sect Summary); Use of the SMART IFC 4 specifications and project phase data and information requirements availability (p. 318, sect 5. Evaluation of IFC/COBie Support for Asset Registers); Requirements validation, if rejected owner supplies them (p. 320, sect 6. IFC & COBie Support for Service Life Planning); Class diagrams and use of shared type parameters in Revit (p. 324, Fig. 5 and last full paragraph); Subject to 35 USC 112 – no use of arrays, use of smart data or identification of smart data types, checking of ability to load specific types of smart data.

Carlsson, Oscar, et al., “Plant descriptions for engineering tool interoperability”, INDIN 2016, Poitiers, France, July 19-21, 2016, pp. 730-735.
The Plant Description Service developed as part of the Arrowhead Interoperability framework [EU ECSEL funded project] (p. 730, Abstract); Use of a common data structure to refer to st and 2nd paras); IEC 81346 uses Function, Location and Product aspects to describe industrial system viewpoints (p. 732, Fig. 2); Relations represented as links (p. 733, sect B. Nodes and links); Subject to 35 USC 112 – no use of arrays, use of smart data or identification of smart data types, checking of ability to load specific types of smart data.


US Patent Application Publications
Webster 	 				2011/0224953
Use of 2D/3D design models and component relationships / hierarchies (para. 0143); Subject to 35 USC 112 – no use of arrays, use of smart data or identification of smart data types, checking of ability to load specific types of smart data




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 18, 2021